 
 
EXHIBIT 10.14
 
THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.


No. 1                      U.S. $565,000


Original Issue Date: July __. 2009


Holder:                   Precursor Management Inc.


Address:                Precursor Management, Inc.
Suite 2702-03
Goldlion Digital Network Center
138 Ti Yu Road East
Tian He, Guangzhou
Guangdong Province
China 510620




SERIES 2009 SECURED NOTE DUE SEPTEMBER 30, 2009


THIS Note, in the principal amount of Five Hundred and Sixty Five Thousand and
00/100 Dollars ($565,000.00), evidencing a loan (the "Loan") made on July __.
2009 (the "Loan Origination Date"), is a duly authorized Note of Dongguan Chditn
Printing Co., Ltd., a Chinese corporation with offices at No. 6 Economic Zone,
Wushaliwu, Chang’an Town, Dongguan, Guangdong Province, P.R. China (the
"Maker"), individually designated as the Note, as the case may be (the "Note"),
due not later than September 30, 2009 ("Maturity Date"), in an aggregate face
amount of Five Hundred and Sixty Five Thousand and 00/100 Dollars ($565,000.00).
FOR VALUE RECEIVED, the Maker promises to pay to the Holder or registered
assigns, the principal sum of Five Hundred and Sixty Five Thousand and 00/100
Dollars ($565,000.00) if paid on or prior to three hundred and sixty five (365)
day anniversary (the "Maturity Date") of the Loan Origination Date, hereof; upon
the occurrence of an Event of Default, the amount of principal due hereunder
shall conclusively be Five Hundred and Sixty Five Thousand and 00/100 Dollars
($565,000.00), and all amounts due hereunder shall be immediately due and
payable, together with a default fee equal to ten percent (10%) of the Maturity
Amount, and any amounts not so paid shall bear interest at the rate of 18% per
annum from the of such default through and including the date of payment. The
principal of, and interest on, this Note are payable in such coin or currency of
the United States of America as at the time of payment is legal tender for
payment of public and private debts, at the address of the Holder last appearing
on the Note Register.


This Note is subject to the following additional provisions:


Section 1.                  Representations and Warranties of the Borrower. The
Borrower represents and warrants to the Holder, as of the date hereof as
follows:
(a)    Authorization of Agreement. The Borrower, if not a natural person, is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with full right, corporate, partnership or
other applicable power and authority to enter into and to consummate the
transactions contemplated by this Note and otherwise to carry out its
obligations hereunder, and the execution, delivery and performance by the
Borrower of this Note and all other documents delivered in connection herewith
(the "Transaction Documents") have been duly authorized by all necessary
corporate or similar action on the part of the Borrower. Each of the Transaction
Agreements, when executed and delivered by the Borrower, will constitute a valid
and legally binding obligation of the Borrower, enforceable against the Borrower
in accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors' rights
generally, (b) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (c) to the
extent the indemnification provisions contained herein may be limited by federal
or state securities laws.
(b)            No Conflicts; Advice. Neither the execution and delivery of the
Transaction Documents, nor the consummation of the transactions contemplated
thereby, does or will violate any constitution, statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge or other restriction of any
government, governmental agency, or court to which the Borrower is subject or
any provision of its organizational documents or other similar governing
instruments, or conflict with, violate or constitute a default under any
agreement, credit facility, debt or other instrument or understanding to which
the Borrower is a party. The Borrower has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its entering into the Note and the other
Transaction Documents and consummating the transactions contemplated hereby and
thereby.
(c)            No Litigation. There is no action, suit, proceeding, judgment,
claim or investigation pending, or to the knowledge of the Borrower, threatened
against the Borrower which could reasonably be expected in any manner to
challenge or seek to prevent, enjoin, alter or materially delay any of the
transactions contemplated by this Note or the other documents delivered in
connection herewith.
(d)            Consents. No authorization, consent, approval or other order of,
or declaration to or filing with, any governmental agency or body or other
person is required for the valid authorization, execution, delivery and
performance by the Borrower of the Note and the other documents delivered in
connection herewith and the consummation of the transactions contemplated hereby
and thereby.
(e)            Bankruptcy. The Borrower is not under the jurisdiction of a court
in a Title 11 or similar case (within the meaning of Bankruptcy Code Section
368(a)(3)(A) (or related provisions)) or involved in any insolvency proceeding
or reorganization.
(f)            Purpose of Loan, Means of Repayment. The Borrower intends to use
proceeds for the effectuation of a share exchange between the Borrower and Décor
Products International, Inc. The Borrower has a reasonable, good-faith belief in
its ability to repay the Loan evidenced by this Note as and when the same may
become due and payable. The basis for such belief is set forth in Schedule A
attached hereto, and the Borrower will have sufficient unencumbered production
revenues from their operations in China to enable such repayment to be made, as
more fully set forth in Schedule A attached hereto.
Section 2.                      Exchangeability and Transferability. This Note
is exchangeable for an equal aggregate principal amount of Notes of different
authorized denominations, as requested by the Holder surrendering the same, but
shall not be issuable in denominations of less than integral multiples of Twenty
Thousand Dollars ($20,000) unless such amount represents the full principal
balance of Notes outstanding to such Holder. No service charge will be made for
such registration of transfer or exchange. The Holder, by acceptance hereof,
agrees to give written notice to the Maker before transferring this Note; such
notice will describe briefly the proposed transfer and will give the Maker the
name, address, and tax identification number of the proposed transferee, and
will further provide the Maker with an opinion of the Holder's counsel that such
transfer can be accomplished in accordance with federal and applicable state
securities laws (unless such transaction is permitted by the plan of
distribution in an effective Registration Statement). Promptly upon receiving
such written notice, the Maker shall present copies thereof to the Maker's
counsel.
Section 3.                      Plan of Repayment. The Maker intends to repay
this Note through application of proceeds that it expects to receive as set
forth in Schedule A to this Note.
Section 4.                      Covenants. The Maker covenants and agrees that,
so long as any amount is due and owing under the Note, it shall not:
(a) Fail to make any payment of the principal of interest on, or other
obligations in respect of, this Note, free of any claim of subordination, as and
when the same shall become due and payable (whether on the Maturity Date or by
acceleration or otherwise), for ten (10) days after the same shall be due and
payable;
(b) Fail to observe or perform any other covenant, agreement or warranty
contained in, or
otherwise commit, any breach of this Note;
(c) Suffer to have the guarantor (the "Guarantor") under the guarantee (the
"Guarantee") or the pledgor (the "Pledgor") under the stock pledge agreement
(the "Stock Pledge Agreement") entered into contemporaneously herewith and of
even date herewith fail to observe or perform any covenant, agreement or
warranty contained therein, or otherwise commit any breach thereof (this Note,
the Guaranty, the Stock Pledge Agreement and all other documents delivered
contemporaneously and in connection herewith collectively are referred to as the
"Loan Documents");
(d) Commence or suffer to have the Guarantor or the Pledgor commence a voluntary
case under the United States Bankruptcy Code or insolvency laws as now or
hereafter in effect or any successor thereto (the "Bankruptcy Code"); or suffer
to have an involuntary case commenced against it, the Guarantor or the Pledgor
under the Bankruptcy Code in which the petition is not controverted within
thirty (30 days), or is not dismissed within sixty (60) days, after commencement
of such involuntary case; or suffer to have a "custodian" (as defined in the
Bankruptcy Code) appointed for, or take charge of, all or any substantial part
of the property of the Maker, the Guarantor or the Pledgor, or commence any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Maker, the
Guarantor or the Pledgor, or suffer to have commenced against it, the Guarantor
or the Pledgor any such proceeding which remains undismissed for a period of
sixty (60) days; or be, or suffer to have the Guarantor or the Pledgor be,
adjudicated insolvent or bankrupt; or suffer to have any order of relief or
other order approving any such case or proceeding entered; or suffer to have any
appointment of any custodian or the like for any thereof or any substantial part
of its property or the property of the Guarantor or the Pledgor which continues
undischarged or unstayed for a period of sixty (60) days; or make, or suffer to
have the Guarantor or the Pledgor make, a general assignment for the benefit of
creditors; or fail to pay, or state that it is unable to pay, its debts
generally as they become due; call, or suffer to have the Guarantor or the
Pledgor call, a meeting of all of its respective creditors with a view to
arranging a composition or adjustment of its debts; or by any act or failure to
act indicate, or suffer to have the Guarantor or the Pledgor indicate, its
consent to, approval of or acquiescence in any of the foregoing; or take any
corporate or other action for the purpose of effecting any of the foregoing;
(e) Default, or suffer to have the Guarantor or the Pledgor default, in any of
its respective obligations under any mortgage, credit agreement or other
facility, indenture, agreement or other instrument under which there may be
issued, or by which there may be secured or evidenced any indebtedness thereof
in an amount exceeding thirty-seven thousand five hundred dollars ($37,500.00),
whether such indebtedness now exists or shall hereafter be created and such
default shall result in such indebtedness becoming or being declared due and
payable prior to the date on which it would otherwise become due and payable;
(f) Be, or suffer to have the Guarantor or the Pledgor be, a party to any Change
of Control Transaction (as defined below), or sell or dispose of all or in
excess of forty-nine (49%) percent of its respective assets (based on book value
calculation as reflected in the its most recent financial statements) in one or
more transactions (whether or not such sale would constitute a Change of Control
Transaction);
(g) Suffer to have the Common Stock to be suspended or delisted from trading for
in excess of three (3) Trading Days;
(h) Suffer to have the average daily trading volume of the Common Stock, during
any  consecutive ten (10) trading-day period, be less than five thousand
($5,000) dollars in value;
(i) Suffer a determination by the U.S. Securities and Exchange Commission or
Financial Industry Regulatory Authority, or any applicable state regulatory
authority, that it, the Guarantor or the Pledgor has violated applicable
Securities Laws;
(j) Fail, or suffer to have the Pledgor or the Guarantor fail, to file a Form
10-K, Form 10-Q or a Form 8-K when due;
Enter, or suffer to have the Pledgor or the Guarantor enter, into a transaction
or series of transactions that would violate the "Twenty Percent Rule" if the
Common Stock were traded on the NASDAQ market;
(k) Suffer to have the value of the shares of Common Stock that are pledged to
secure the obligations due under the Notes pursuant to the Stock Pledge
Agreement (the "Collateral Shares") be equal to not more than four (4) times the
Maturity Amount on any trading day during the term of this Note; provided, that
for purposes of measuring compliance with this covenant, the value of the
Collateral Shares shall be deemed to be the average of the Volume-Weighted
Average Price (the "VWAP") of Common Stock, as reported by Bloomberg, L.P., for
the previous five (5) trading days;
(l) Suffer to have an action, suit or proceeding commenced against it, the
Guarantor or the Pledgor seeking damages in an amount exceeding thirty-seven
thousand five hundred dollars ($37,500); or
(m) Make any representation or warranty that is not true and correct in all
material respects as of the date of this Note, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects as of such date.
Section 5.                      Events of Default. "Event of Default" wherever
used herein, means the breach of any covenant hereof (whatever the reason and
whether it shall be voluntary or involuntary or effected by operation of law or
pursuant to any judgment, decree or order of any court, or any order, rule or
regulation of any administrative or governmental body). Upon the occurrence of
an Event of Default, which Event of Default is not cured within ten (10) days
after its occurrence, the sum of Five Hundred and Sixty Five Thousand and 00/100
Dollars ($565,000.00) shall be immediately due and payable to the Holder,
together with a default penalty in the amount of Thirty-five Thousand Dollars
($35,000), and thereupon default interest shall begin to accrue at the annual
rate of eighteen (18%) percent per annum and the Holder shall be entitled to all
remedies under law and as set forth in the Guarantee or the Pledge Agreement.
Section 6.                      Interest Rate Limitation. The parties intend to
conform strictly to the applicable usury laws in effect from time to time during
the term of the Loan. Accordingly, if any transaction contemplated hereby would
be usurious under such laws, then notwithstanding any other provision hereof:
(i) the aggregate of all interest that is contracted for, charged, or received
under this Note or under any other Document shall not exceed the maximum amount
of interest allowed by applicable law (the "Highest Lawful Rate"), and any
excess shall be promptly credited to the Maker by the Holder (or, to the extent
that such consideration shall have been paid, such excess shall be promptly
refunded to the Maker by the Holder); (ii) neither the Maker nor any other
person now or hereafter liable hereunder shall be obligated to pay the amount of
such interest to the extent that it is in excess of the Highest Lawful Rate; and
(iii) the effective rate of interest shall be reduced to the Highest Lawful
Rate. All sums paid, or agreed to be paid, to the Holder for the use,
forbearance, and detention of the debt of the Maker to the Holder shall, to the
extent permitted by applicable law, be allocated throughout the full term of the
Note until payment is made in full so that the actual rate of interest does not
exceed the Highest Lawful Rate in effect at any particular time during the full
term thereof. If the total amount of interest paid or accrued pursuant to this
Note under the foregoing provisions is less than the total amount of interest
that would have accrued if a varying rate per annum equal to the interest rate
under the Note had been in effect, then the Maker agrees to pay to the Holder an
amount equal to the difference between (x) the lesser of (A) the amount of
interest that would have accrued if the Highest Lawful Rate had at all times
been in effect, or (B) the amount of interest that would have accrued if a
varying rate per annum equal to the interest rate under this Note had at all
times been in effect, and (y) the amount of interest accrued in accordance with
the other provisions of this Note.
Section 7.                       Prepayment/Extension.
(a) The Maker shall have the right to prepay this Note in whole or in part prior
to the Maturity Date.
(b) The Maker shall give at least ten (10) Days, but not more than fifteen (15)
Days, written notice of any intention to prepay this Note prior to the Maturity
Date or any extension thereof to the Holder, which notice shall specify the
"Prepayment Date".
Section 8.                       Definitions. For the purposes hereof, the
following terms shall have the following meanings:
"Business Day" means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
are authorized or required by law or other government action to close.
"Change of Control Transaction" means the occurrence of any of (i) an
acquisition after the date hereof by an individual or legal entity or "group"
(as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of in
excess of 49% of the voting securities of a person, coupled with a replacement
of more than one-half of the members of such person's board of directors which
is not approved by those individuals who are members of the board of directors
on the date hereof in one or a series of related transactions, or (ii) the
merger of such person with or into another entity, consolidation or sale of all
or substantially all of the assets of such person in one or a series of related
transactions, unless following such transaction, the holders of such person's
securities continue to hold at least 40% of such securities following such
transaction. The execution by such person of an agreement to which such person
is a party or by which it is bound providing for any of the events set forth
above in (i) or (ii) does not constitute the occurrence of the event until after
the event in fact occurs.
"Common Stock" means the Common Stock of Decor Products International, Inc., a
Florida corporation.
Section 9.                      Except as expressly provided herein, no
provision of this Note shall alter or impair the obligation of the Maker, which
is absolute and unconditional, to pay the principal of interest and liquidated
damages (if any) on, this Note at the time, place, and rate, and in the coin or
currency, herein prescribed. This Note is a direct obligation of the Maker.
Section 10.                      If this Note shall be mutilated, lost, stolen
or destroyed, the Maker shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, and indemnity, if requested, all reasonably satisfactory to the Maker.
Section 11.                    Choice of Law and Venue; Submission to
Jurisdiction; Service of Process.
(a) THE VALIDITY OF THIS NOTE , ITS CONSTRUCTION, INTERPRETATION AND
ENFORCEMENT, AND THE RIGHTS OF THE PARTIES HERETO SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA
(WITHOUT REFERENCE TO THE CHOICE OF LAW PRINCIPLES THEREOF). THE PARTIES AGREE
THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS NOTE SHALL BE
TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY
OF BROWARD, STATE OF FLORIDA OR, AT THE SOLE OPTION OF HOLDER, IN ANY OTHER
COURT IN WHICH HOLDER SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH
HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN CONTROVERSY.
(b) THE MAKER HEREBY SUBMITS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, TO THE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION.
(c) THE MAKER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT, OR OTHER
PROCESS ISSUED IN ANY ACTION OR PROCEEDING AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT, OR OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO MAKER.
(d) NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO AFFECT THE RIGHT OF
THE HOLDER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR TO
PRECLUDE THE ENFORCEMENT BY HOLDER OF ANY JUDGMENT OR ORDER OBTAINED IN SUCH
FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN ANY
OTHER APPROPRIATE FORUM OR JURISDICTION.
(e)           TO THE EXTENT DETERMINED BY SUCH COURT, THE MAKER SHALL REIMBURSE
THE HOLDER FOR ANY REASONABLE LEGAL FEES AND DISBURSEMENTS INCURRED BY THE
HOLDER IN ENFORCEMENT OF OR PROTECTION OF ANY OF ITS RIGHTS UNDER ANY OF THIS
NOTE.


Section 12.                      Any waiver by the Maker or the Holder of a
breach of any provision of this Note shall not operate as or be construed to be
a waiver of any other breach of such provision or of any breach of any other
provision of this Note. The failure of the Maker or the Holder to insist upon
strict adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note. Any waiver must be
in writing.
Section 13.                      If any provision of this Note is invalid,
illegal or unenforceable, the balance of this Note shall remain in effect, and
if any provision is inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other persons and circumstances.
Section 14.                      Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day (or, if such next succeeding Business
Day falls in the next calendar month, the preceding Business Day in the
appropriate calendar month).
Section 15.                    Security. The obligation of the Maker for payment
of principal, interest and all other sums hereunder, in the event of a default
and failure of the Maker to perform hereunder, is secured by (i) a Guarantee of
the Guarantor, and (ii) the pledge of certain securities (the "Pledged Shares")
by the Guarantor as Pledgor under the terms and conditions of a Stock Pledge
Agreement.
Section 16.Waiver of Jury Trial.
THE MAKER HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS NO IE. THE MAKER REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER AND KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.




[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT INTENTIONALLY BLANK]
IN WITNESS WHEREOF, the Maker has caused this instrument to be duly executed by
an officer duly authorized for such purpose, as of the date first above
indicated.




DONGGUAN CHDITN PRINTING CO., LTD.








/S/ Liu Ruisheng
Name:  Liu Ruisheng


Title:  President


Attest:
 
By:                                                 
SCHEDULE A
PLAN OF REPAYMENT
 
The loan will be repaid out of revenues from the production and assets owned by
Dongguan Chditn Printing Co., Ltd. as per the following payment terms:
 
1.  
A cash payment of $565,000 shall be made on or before the 365 day anniversary of
the Note.